Appellee was thrown from a hand car and injured. The verdict and judgment appealed from allowed him $1999, all the damages claimed. Exceptions to the amount of the verdict and to the admission of testimony bearing on that issue were the only exceptions reserved in the court below, and no other questions are raised in this court.
After describing minutely his injuries and giving their history and effect, appellee was asked the following question by his counsel: "To what extent do you think you are still injured in the way of strength and ability to work; how much are you at this time weakened or reduced in the way of strength and the doing of work, or the ability to do work, as the result of these injuries?" To which appellant objected because the question called for an opinion of the witness. The objection was overruled and appellee answered: "More than one-half, anyhow." This ruling was warranted by the following authorities: International  G. N. Ry. Co. v. Locke, 67 S.W. Rep., 1082, in which writ of error was refused; 68 S.W. Rep., 16; Chicago R.I.  T. Ry. Co. v. Long, 26 Texas Civ. App. 601[26 Tex. Civ. App. 601], 65 S.W. Rep., 882, and cases there cited.
The verdict was not excessive. Appelle was but 26 years old, and was a stout man earning about $35 a month when he was run over by the hand car. He was rendered unconscious for some time, had to be carried to the hospital, suffered considerable pain, and was not able to work for three or four months, and has only been able to do light work since. One side of his head was cut and also the left ear. His arm was split open at the elbow and he was injured across the back, which he testified was "badly crushed." According to his version, the injury in the back was the principal injury, from which he had not recovered *Page 30 
at the time of the trial, more than a year after he was injured. The physicians who attended him in the railroad hospital were not called to rebut the case made by his testimony. We refer to appellee's brief for a more detailed statement of his injuries and losses.
The judgment is affirmed.
Affirmed.
Writ of error refused. *Page 31